IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WHEELCHAIR       SPECIALTIES,         NOT FINAL UNTIL TIME EXPIRES TO
INC.     d/b/a      MOBILITY          FILE MOTION FOR REHEARING AND
TRANSPORTATION SYSTEMS,               DISPOSITION THEREOF IF FILED
DOE/DVR              VENDOR
#VF593084987002,                      CASE NO. 1D16-4244

      Petitioner,

v.

STATE    OF     FLORIDA,
DEPARTMENT OF EDUCATION,

      Respondent.

___________________________/

Opinion filed January 6, 2017.

Petition to Review Non-Final Agency Action -- Original Jurisdiction.

Jean M. Henne, Winter Haven, and Michael D. LaBarbera, Tampa, for Petitioner.

Brent McNeal, Deputy General Counsel, Florida Department of Education,
Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. Cf. Hill v. Div. of Ret., 687 So. 2d 1376 (Fla. 1st DCA 1997)

(where an otherwise reviewable administrative order has been entered, but not

rendered, the review proceeding is premature and should be dismissed); see also
Sumner v. Bd. of Trustees, City of Pensacola Firefighters’ Relief & Pension Fund, 78
So. 3d 123 (Fla. 1st DCA 2012). Any issue petitioner may have with respect to the

Department’s alleged failure to carry out its ministerial duty by rendering the order by

filing it with the agency clerk can be addressed in a separate action, if necessary. Cf.

Simmons v. Agency for Healthcare Admin., 950 So. 2d 431 (Fla. 1st DCA 2007).

ROBERTS, C.J., ROWE and WINSOR, JJ., CONCUR.




                                           2